Citation Nr: 0617951	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for osteoarthritis of 
both hands.

3.  Entitlement to service connection for osteoarthritis of 
both shoulders.

4.  Entitlement to service connection for osteoarthritis of 
both hips.

5.  Entitlement to service connection for osteoarthritis of 
both legs.

6.  Entitlement to service connection for osteoarthritis of 
the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1984.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In a February 2004 statement in support of claim, the veteran 
requests that he be service connected for residuals of 
tuberculosis.  The record does not reflect that the RO has 
addressed this issue.  It is REFERRED to the RO for 
appropriate action.  

The issue of entitlement to service connection for 
osteoarthritis of the lower back is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's COPD, which was diagnosed many years after 
service, is not etiologically related to service.

2.  There is no medical evidence of record to establish that 
the veteran currently suffers from osteoarthritis of both 
hands, shoulders, hips or legs.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not 
been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for osteoarthritis of 
both hands have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for service connection for osteoarthritis of 
both shoulders have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for service connection for osteoarthritis of 
both hips have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  The criteria for service connection for osteoarthritis of 
both legs have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  38 U.S.C.A. §§ 1101, 
1110, and 1112 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain chronic diseases to a degree of 
disability of 10 percent or more within one year of 
separation from service, such diseases shall be presumed to 
have been incurred in service.  The list of such diseases 
includes arthritis.  See 38 C.F.R. § 3.309(a) (2005).  


The veteran contends that he suffers from COPD as a result of 
his exposure to chemicals during service.  He also contends 
that he did not have osteoarthritis in his legs, shoulders or 
hips until service, during which time he spent both sea and 
shore duty going up and down ladders an average of eight to 
ten times a day while carrying heavy equipment.  The veteran 
also contends that his hands would become stiff and swollen 
as a result of manipulating his hands to grasp small pieces 
of equipment, which has developed into osteoarthritis.  See 
April 2003 NOD; March 2006 hearing transcript.  

The veteran's service medical records indicate that the 
veteran was diagnosed with dyspnea on exertion after 
complaining of shortness of breath.  At that time, it was 
indicated that pulmonary function tests may be borderline or 
an indication of early obstructive lung.  See July 1982 
progress note.  X-rays taken in May 1982 showed findings 
consistent with old, active tuberculosis; no signs of active 
disease were noted in July 1982.  See health records.  There 
is no indication that the veteran was found to suffer from 
COPD in service.  

The veteran's service medical records are devoid of complaint 
of, or treatment for, problems with his shoulders or hips, 
but do contain reference to problems with his legs and hands.  
He complained of pain in his medial ankle radiating up the 
back of his leg in October 1978, but a stress fracture was 
ruled out.  See health record.  In February 1981, the veteran 
was diagnosed with a muscle strain to the right wrist after 
he injured it while trying to catch a falling periscope.  See 
health records.  The veteran was never diagnosed with 
osteoarthritis of the hands or legs, however, and there were 
no further complaints involving his legs or hands.  

Post-service medical evidence of record contains both VA and 
private records.  The veteran indicates that he was diagnosed 
with COPD about seven or eight years ago.  See March 2006 
hearing transcript.  He underwent a VA compensation and 
pension (C&P) respiratory examination in February 2003, at 
which time he was diagnosed with (1) residuals of 
tuberculosis infection with calcific plaques in the apices of 
the lungs; (2) COPD; and (3) restrictive lung disease.  The 
examiner was asked to provide an opinion on the likelihood 
that the scarring of the tuberculosis which was found in 
service could be because of his COPD.  The examiner noted 
that the veteran was exposed to chemicals in service and 
smoked cigarettes for five to ten years before opining that 
it was not as least as likely as not that his COPD was caused 
by service.  

The veteran contends that he sought treatment from the VA 
after his discharge and has been receiving treatment for 
arthritis since late 1985.  See March 2006 hearing 
transcript.  Progress notes from the VA Medical Center (VAMC) 
in Jacksonville dated between December 1986 and September 
1987, however, are devoid of reference to treatment for 
arthritis.  Moreover, the veteran did not complain of 
problems with his hands, shoulders, hips or legs during VA 
C&P examinations conducted in September 1984, January 1986, 
September 1987 and April 1997; and private medical records in 
the claims folder are devoid of reference to treatment for 
arthritis in his hands, shoulders, hips or legs, see medical 
records from Community Hospital; East Cooper Community 
Hospital; Dr. Parks and Dr. Bowles, as are more current 
treatment records from the VAMCs in Salisbury and St. 
Augustine, and the outpatient clinic in Jacksonville.  The 
veteran has complained of pain in his shoulders and a 
diagnosis of tendonitis and bursitis of both shoulders was 
made.  See e.g. May 2001 RMS consult results note.  X-rays 
taken of both shoulders that same month, however, showed no 
evidence of bone or joint abnormality.  A May 2003 x-ray of 
the right shoulder only was unchanged; the veteran continues 
to suffer from tendonitis in his right shoulder.  See 
November 2004 H&P initial outpatient visit note.  

The evidence of record does not support the veteran's service 
connection claims.  The application of 38 C.F.R. § 3.303 has 
an explicit condition that the veteran must have a current 
disability in order to merit a grant of service connection.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In the 
absence of competent evidence that the veteran suffers from 
osteoarthritis of both hands, shoulders, hips and legs, these 
claims must be denied.  It is also noted that without a 
current disability the veteran does not meet the requirements 
of 38 C.F.R. § 3.309(a) (2005).  The Board acknowledges the 
lay statements that have been submitted in support of the 
veteran's claims, which indicate that the veteran suffers a 
great amount of pain in his hands, shoulders, hips and legs.  
See statements submitted in May 2002 from D. Blackwelder, C. 
Jackson, P. Douglas, J. Orbegozo and C. Popple.  As the 
determinative issue involves a medical diagnosis, however, 
these lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As for the veteran's COPD claim, in the absence of 
an etiological relationship between the current diagnosis of 
COPD, which was diagnosed many years after discharge, and 
active service, this claim must also be denied.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran has appealed rating decisions issued in September 
2002 and March 2003 which denied service connection for COPD 
and osteoarthritis of both hands, shoulders, hips and legs.  
Prior to the issuance of these decisions, the veteran was 
advised of the necessary evidence to substantiate his claims; 
that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  See March 2002 
(resent in April 2002) and October 2002 RO letters.  The 
veteran was not specifically instructed to give VA any 
pertinent evidence in his possession; the June 2003 Statement 
of the Case (SOC), however, included the text of 38 C.F.R. 
§ 3.159, from which this notice requirement is derived.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  In addition, although VA did not provide 
notice as to the appropriate disability rating or effective 
date of any grant of service connection, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision, as the claims are being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service, VA and private treatment 
records have been obtained and a VA examination was 
conducted.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, the Board finds that no 
further notice or assistance is necessary, and deciding the 
appeal now is not prejudicial to the veteran.


ORDER

Service connection for COPD is denied.

Service connection for osteoarthritis of both hands is 
denied.

Service connection for osteoarthritis of both shoulders is 
denied.

Service connection for osteoarthritis of both hips is denied.

Service connection for osteoarthritis of both legs is denied.



REMAND

In a September 2002 rating decision, the RO in Winston-Salem, 
North Carolina, denied entitlement to service connection for 
low back osteoarthritis.  The veteran was so informed by a 
letter dated September 24, 2002.  The veteran submitted a 
timely NOD in April 2003, noting that he wanted to appeal the 
decision.  The record before the Board, however, does not 
show that the RO has issued a Statement of the Case (SOC) 
concerning this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

The veteran should be given an SOC 
concerning the September 2002 denial of 
entitlement to service connection for low 
back osteoarthritis.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


